28 N.Y.2d 700 (1971)
In the Matter of Joseph E. Conlin, Respondent,
v.
Michael W. Kisiel et al., as Commissioners of the Board of Elections of the County of Niagara, et al., Appellants.
Court of Appeals of the State of New York.
Argued February 16, 1971.
Decided March 3, 1971.
Samuel L. Tavano, County Attorney (F. Warren Kahn of counsel), for appellants.
Stanley Grossman and Morree M. Levine for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs, on the opinion at the Appellate Division.